Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 11 November 1811
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson Novem. 11th. 1811

The excellent Sermon you sent, me was indeed “a cordial to my Heart—” I thank Mr Whitney for the justice he has done to departed excellence, & for his sympathetick remembrace of me, & the absent Relatives—It was my ardent wish to have been present at the mournful Obsequies, but it was not to be—Mr Peabody’s Indisposition, & a number of contingencies prevented—I have been laying plans in my own mind ever since, to make you a visit, of a week—but they have all proved abortive, & I fear now the Season is so far advanced, I must give up the Idea—As I could not be there, it has been a consolation to me that my Daughter was at Quincy—though I really long to have her come home that we may sit together, & recount the Virtues of my dear Brother, & Sister—long—long will they be held in sweet remembrance by those who knew them—& by us, so long as Reason lasts—It is a comfort my dear Sister, to have those arround us who are interested, & do feel interested in all our Concerns—Those who knew their worth, & the sincere, unabated affection which has ever subsisted, between us, must lend the balm, of a sympathetic Tear—I am thankful I was with my Sister, at the first of her confinement—though she was too sick to converse with, as I wished—I was so happy as to converse more with my revered Brother Cranch than I had done for many years—& it seems now, as if I now heard those fervent Prayers, in which his whole Soul was engaged—making supplications—which could not be uttered—
I rejoice with you that Mr, & Mrs G. occupy the House of their beloved Parents—I hope no other Claimant will appear to molest them—I mentioned to Sister Cranch, that Mr Peabody would give Thomas Norton his board, & let him go to the Academy three months, if it met their approbation—My Sister seemed pleased with the proposal—Mr Peabody did not think to say anything when at Quincy, but told Mr Richard Norton at Boston—& he seemed gratified too—but we have not heard one word from his Father—My Brother, & Sister thought then that Thomas, should be taught, so as to go into a merchants Store in the Spring—
My Dear Sister, Mr Peabody, & I, are both willing, & desirous to do all we can—It pains me that we can do so little—I sincerely hope the proposed journey of your Daughter Adams, & miss Abby, will be of great benefit to her infirm state of health—The Bosom of her Mother, & the soft air of her native City, may afford some lenient Balm.—She has my fervent wishes for her perfect restoration.—Cousin Abby was here but six weeks, & half—which at two Dollars pr week made 13 Dollars—which he says, if you please you may pay to my Daughter—Eight Dollars of which I beg the favour of you to retain, & present it from me if you please to my Cousin Abby, as a token of my regard for her Parents, & of my Love for her—I would have written to her, before her departure if I could—But I know the sweetness of her desposition, will induce her to pay every possible attention to her Dear, & amiable Mother—
It will releeve you, & the President from many an anxious hour—& solitary ones too, to have your dear Daughter with you this winter—you did not say when your grand Children were to come, if they come in the Stage—the can come to the Door in it on mondays or on Fridays—or do you intend sending them by Mr Dexter in a Chaise—I wish you would let me know by friday mail if you could.—Whether my Abby will return before thansgiving, or not, I do not know—as she never was at this season from home, I fancy she will tarry in Town till after—Has not Mrs Cotton Tufts offered to take one of my dear Nieces Daughters? perhaps, she waits to be requested—one does not always know whether a thing would be pleasing to Friends—
Be assured every kind wish is included to every Branch of your, & my Connections / when I subscribe your ever obliged / & affectionate Sister

Elizabeth Peabody
Pray let me know  how Mr Cranch at  Washington is if you can—”
